Citation Nr: 1341937	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for a service-connected bilateral shoulder disability, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1956 to September 1979.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2013, the Veteran testified before the undersigned during a hearing convened at the RO.  A transcript of the hearing is included in the claims file, and has been reviewed.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  New evidence has been added to the record since the June 2008 Statement of the Case (SOC), and has been considered pursuant to an August 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 


REMAND

The Board finds remand warranted for additional medical inquiry into the claim for an increased rating.  The most recent VA compensation examination into the Veteran's claim was conducted over five years ago in June 2008.  The Veteran indicated during his hearing that his disorder has worsened since then.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To fairly judge the Veteran's claim for increased rating, more recent medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated in December 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his bilateral shoulder disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  The examiner should address the severity of all symptoms caused by the service-connected bilateral shoulder disorder.  In particular, the examiner should detail range of motion in each shoulder and the extent to which pain on motion affects the measurements; should note whether the Veteran has ankylosis and/or arthritis in his shoulder joints; and should note whether the Veteran has malunion, nonunion, dislocation, or a flail joint in either shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201-03.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental SOC.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


